IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

RAYMOND BERO, an individual,                                                     )    No. 73434-2-I
                                                                                 )
                                         Plaintiff,                              )    (Consolidated with
                                                                                 )    No. 73536-5-I)         ~
             v.                                                                  )                           c...   ~
                                                                                 )    DIVISION ONE           r—
NAME INTELLIGENCE, INC., a                                                       )
Washington corporation; JAY                                                      )
WESTERDAL, an individual;                                                        )                           E~f    ~
WESTERDALCORP LLC a                                                              )    PUBLISHED OPINION
Washington limited liability company,                                            )
                                                                                 )
                                         Respondents,                            )
                                                                                 )    FILED: July 25, 2016
PER WESTERDAL and MELODY                                                         )
WESTERDAL, individually and the                                                  )
marital community composed thereof, )
                                                                                  )
                                         Appellants,                              )
                                                                                  )
JOHN AND JANE DOES 1-30,                                                          )
                                                                                  )
                                         Defendants.                              )
_________________________________________________________________________________ )
              LEAcH, J.             —      Per and Melody Westerdal appeal the trial court’s order

terminating this receivership proceeding. They contend that the trial court should

have first either disallowed or adjudicated their claim to 25 percent of a valuable

receivership asset. Because the receivership had fulfilled its purpose and the

trial court reasonably determined it would be wasteful and unnecessary to

continue it, the trial court did not abuse its discretion terminating it. We affirm.
No. 73434-2-I (consol. with
No. 73536-5-I) I 2



                                      FACTS

      Jay Westerdal owns Name Intelligence Inc., a company that buys and

sells Internet domain names. Raymond Bero, a former employee, sued Jay1 and

his companies, Name Intelligence and Westerdalcorp LLC. The parties settled in

2012.2 As part of the settlement, Jay gave Bero a promissory note for $2.5

million. Jay’s parents, Per and Melody, guaranteed Jay’s debt to Bero up to

$200,000. The next year, Bero sued Jay again, for breach of the settlement

agreement. He alleged that Jay defaulted on his payments and attempted to sell

domain names that Bero had an interest in. The trial court eventually entered a

$1 .4 million judgment against Jay.

       Jay did not pay the judgment. At Bero’s request, in August 2014, the trial

court placed Jay’s companies and certain real and personal property in

receivership.   The primary purpose of the receivership was to protect Bero’s

security interests in Jay’s assets. Later, in December 2014, Jay satisfied Bero’s

judgment against him.




       1  For clarity, Jay and his parents, Per and Melody, are referred to by their
first names.
        2 Although Bero named Jay’s parents, Per and Melody Westerdal, in the
complaint, they were later dismissed.
                                          -2-
No. 73434-2-I (consol. with
No. 73536-5-I) I 3



         Also during the receivership, Per and Melody asserted a $350,000

secured claim, which included their guaranty payment to Bero and other loans.

Jay paid Per and Melody this amount in full in December 2014.

         Meanwhile,   Jay     had   a brokerage agreement,      made    before the

receivership, with Breathe Luxury Limited to auction off a high-priced domain

name, “holiday.com.”        Jay and Breathe Luxury disagreed about how Breathe

Luxury would conduct the auction. Jay wrote Breathe Luxury in November 2015,

two days before the scheduled auction. His letter accused Breathe Luxury of

breaching the brokerage agreement and declared the auction off.                 Breathe

Luxury proceeded with the auction but did not receive a bid that met the reserve

price.

         In December 2014, after Jay had paid his secured debts to his parents

and Bero, Per and Melody asserted an unsecured claim to 25 percent of

holiday.com’s eventual sale price.3 The trial court denied without prejudice Per

and Melody’s motion to allow this claim. At a March 2015 hearing, the trial court

determined that it did not need to decide this claim as part of the receivership, as

the claim was not within the scope of the initial order and Per and Melody could

assert it in a separate lawsuit. The trial court terminated the receivership.


       ~ They also claimed that Jay owed them several other debts; altogether,
they claimed over $1.6 million, $957,825 of it for holiday.com.
                                       -3-
No. 73434-2-I (consol. with
No. 73536-5-I) /4



      Per and Melody appeal the trial court’s orders terminating the receivership

and denying their motion for reconsideration.

                                    ANALYSIS

Trial Court’s Authority To Terminate Receivership

      The parties disagree about how and whether chapter 7.60 RCW limits the

trial court’s ability to terminate a receivership. How much discretion chapter 7.60

RCW gives the trial court presents a question of statutory interpretation that this

court reviews de novo.4

       This court interprets a statute primarily “to ascertain and give effect to the

intent of the legislature.”5   It begins “with the statute’s plain language and

ordinary meaning.”6 “Where the legislature has not defined a term, we may look

to related statutes and dictionary definitions, as well as the statute’s context, to

determine the plain meaning of the term.”7

       Chapter 7.60       RCW gives the trial court broad           discretion over

receiverships.8 For instance, the power to appoint a receiver is discretionary.9

       ~ Bostain v. Food Express, Inc., 159 Wash. 2d 700, 708, 153 P.3d 846
(2007).
       ~ Cornu—Labat v. Hosp. Dist. No. 2, 177 Wash. 2d 221, 231-32, 298 P.3d 741
(2013).
       6 Nat’l Elec. Contractors Ass’n v. Riveland, 138 Wash. 2d 9, 19, 978 P.2d 481
(1999).
       ~ Buchheit v. Geicjer, 192 Wash. App. 691, 696, 368 P.3d 509 (2016).
       8 See, e.g., RCW 7.60.055; 18 WILLIAM B. STOEBUCK & JOHN W. WEAvER,
WAsHINGToN PRAcTIcE: REAL ESTATE: TRANsAcTIoNs § 18.6, at 310 (2d ed. 2004).
                                         -4-
No. 73434-2-I (consol. with
No. 73536-5-I) / 5



The trial court appoints a receiver “as the court’s agent, and subject to the court’s

direction, to take possession of, manage, or dispose of property of a person.”1°

A general receiver thus has broad powers to manage the receivership property,

liquidate assets, and satisfy creditors.11

       Because receiverships are an “extraordinary remedy,” Washington courts

employ them       with   caution.12     Except   in   certain   narrow,   inapplicable

circumstances, the trial court may appoint a receiver only when it finds that a

receivership “is reasonably necessary and that other available remedies either

are not available or are inadequate.”13 Accordingly, Washington courts have long

recognized that a receivership should terminate “as soon as practicable after its




      ~ MONY Life Ins. Co. v. Cissne Family L.L.C., 135 Wash. App. 948, 952-53,
148 P.3d 1065 (2006).
       10 RCW 7.60.005(10).
       11 RCW 7.60.015.        The statute defines “general receiver” as one
“appointed to take possession and control of all or substantially all of a person’s
property with authority to liquidate that property and, in the case of a business
over which the receiver is appointed, wind up affairs.”
       12 Gahagan v. Wisner, 139 Wash. 664, 667, 247 P. 965 (1926); King

County Dep’t of Cmty. & Human Servs. v. Nw. Defs. Ass’n, 118 Wash. App. 117,
127, 75 P.3d 583 (2003) (“A court acting in equity must act with restraint.”); RCW
7.60.025(1).
       13 RCW 7.60.025(1); Nw. Defs. Ass’n, 118 Wash. App. at 126.              Those
narrow circumstances are where a statute requires a receiver, a state agent
seeks a receiver, or a party seeks a receivership with respect to real property
under RCW 7.60.025(1)(b)(ii).
                                         -5-
No. 73434-2-I (consol. with
No. 73536-5-I) I 6



purposes have been accomplished.”14 “[A] receivership is merely ancillary to the

main cause of action; it is not an independent remedy.”15

       Per and Melody do not contend that the statutory section on termination

limits the trial court’s ability to terminate a receivership. Indeed, this argument

would fail under the statute’s plain language. RCW 7.60.290(5) gives the trial

court the “power to” terminate the receivership: “Upon motion of any party in

interest, or upon the court’s own motion, the court has the power to discharge the

receiver and terminate the court’s administration of the property over which the

receiver was appointed.” By its terms, the section imposes no limit on the trial

court’s power to terminate the receivership.16 And the term “power to” itself,

without any mandatory or limiting language, implies a broad grant of discretion.17


       14  Boothe v. Summit Coal Mining Co., 63 Wash. 630, 634, 116 P. 269
(1911) (quoting 34 CYcL0PEDIAOF LAwAND PROCEDURE 310 (1910)).
        15 Nw. Defs. Ass’n, 118 Wash. App. at 127-28.
        16 The rest of the subsection provides,
            If the court determines that the appointment of the receiver was
            wrongfully procured or procured in bad faith, the court may
            assess against the person who procured the receiver’s
            appointment (a) all of the receiver’s fees and other costs of the
            receivership and (b) any other sanctions the court determines to
            be appropriate.
Contrary to Per and Melody’s suggestion, that sentence plainly applies only when
the trial court determines a party wrongfully procured the appointment—which no
one contends was the case here—and even then it confers a discretionary power
on the trial court.
        17 Black’s Law Dictionary defines “power” as “[t]he ability to act or not act.”
BLACK’S LAW DICTIONARY 1358 (10th ed. 2014).
                                           -6-
No. 73434-2-I (consol. with
No. 73536-5-I) I 7



         Despite the plain language of RCW 7.60.290(5), Per and Melody argue

that other sections of the receivership statute limit the trial court’s power.     In

particular, they claim that RCW 7.60.220(1) prohibits the trial court from

terminating a receivership until all properly served claims have either been

satisfied or affirmatively disallowed. This subsection states that “[c}Iaims properly

served upon the general receiver and not disallowed by the court are entitled to

share in distributions from the estate in accordance with the priorities provided for

by this chapter or otherwise by law.” Because they properly served their claim

and the trial court did not disallow it, Per and Melody argue, they were “entitled

to share in distributions from” the receivership assets. They contend they have a

“statutorily vested right” that is terminable only when the court disallows their

claim.

         As with RCW 7.60.290(5), no court appears to have interpreted RCW

7.60.220(1). As neither the statute nor case law defines “entitle,” a court looks

“to extrinsic aids, such as dictionaries, to find the word’s ordinary meaning.”18

Black’s Law Dictionary defines “entitle” as “[t]o grant a legal right to or qualify

for.”19 Per and Melody claim that the legislature intended to give claimants a


          Dep’t of Labor & Indus. v. Kantor, 94 Wash. App. 764, 775, 973 P.2d 30
         18

(1999) (interpreting “entitled” in Industrial Insurance Act, Title 51 RCW).
       19 BLAcK’s, at 649.      Webster’s Third New International Dictionary 758
(2002) defines it similarly.
                                           -7-
No. 73434-2-I (consol. with
No. 73536-5-I) I 8



“vested right” to distributions, provided the claimants properly served their claim

and the trial court did not disallow it.2° Under this interpretation, properly serving

a claim that is not then disallowed would be both necessary and sufficient to

receive a distribution.

       Per and Melody’s proposed interpretation mandates distributions from

receivership assets for every properly served claim the court does not disallow.

This proposed interpretation conflicts with RCW 7.60.230, which states that the

trial court must allow a claim before the receiver’s duty to distribute to the creditor

becomes mandatory.21 It also conflicts with the receiver’s discretionary powers

of distribution.

       We think a different interpretation is more practical and more consistent

with the broad authority given to a general receiver to manage receivership

property.22 A claimant who becomes “entitled” by properly serving a claim, which

the trial court does not then disallow, has taken steps necessary to qualify for,

but not sufficient to receive, a distribution.    This interpretation preserves the

discretion of the trial court to manage the duration of the extraordinary remedy of


        20They contend, “Structured as it is, RCW 7.60.220(1) permits objections
then requires that they be sustained.”
       21 RCW 7.60.230(1) provides, “Allowed claims in a general receivership

shall receive distribution under this chapter in the order of priority under (a)
through (h) of this subsection.” (Emphasis added.)
       22 RCW 7.60.015.

                                        -8-
No. 73434-2-I (consol. with
No. 73536-5-I) I 9



receivership and to take into account such practical considerations as the

ongoing cost of continuing it.     This latter interpretation is consistent with the

statutory scheme for receiverships, which gives the court broad discretion and

provides a general receiver with broad authority to manage receivership

property.23

       In sum, because RCW 7.60.290(5) contains no language limiting the

power it grants a trial court to terminate a receivership, the statute gives the trial

court discretion when to terminate a receivership.            This broad discretion

comports with the policy of treating receiverships as an exceptional remedy.24 It

is also consistent with the law in other jurisdictions, as it appears that every

jurisdiction to address the issue has left the decision to terminate a receivership

to the trial court’s sound discretion.25 If the legislature intended chapter 7.60

RCW to mandate a trial court to decide all claims brought during a general

receivership before terminating it, the legislature easily could have done so.

       23  RCW7.60.015.
        24 See Gahagan, 139 Wash. at 667; RCW 7.60.025(1).
        25 See, e.g., Hill v. Hill, 460 S.W.3d 751, 763 (Tex. App. 2015), review

denied, No. 15-0327 (Tex. Aug. 14, 2015); Fifth Third Bank v. Dayton Lodge,
LLC,        Ohio App. 3d  —,      2013-Ohio-5755, 6 N.E.3d 638, at ~ 52; Singer v.
Goff, 334 Mich. 163, 167, 54 N.W.2d 290 (1952); United States v. Amodeo, 44
F.3d 141, 146 (2d Cir. 1995); Sec. & Exch. Comm’n v. An-Car Oil Co., 604 F.2d
114, 119 (1st Cir. 1979); see also 13 AM. JUR. 2d Business Trusts § 90 (2009)
(“The termination of a receivership also lies within the judicial discretion of the
court, in the exercise of which the court will consider the rights and interests of all
parties concerned.”).
                                          -9-
No. 73434-2-I (consol. with
No. 73536-5-I) / 10



Trial Court’s Use of Discretion To Terminate Westerdal Receivership

       Per and Melody contend that the trial court disregarded its prior order,

misunderstood its statutory duties and authority, and erroneously thought that

keeping the receivership would add unnecessary complexity and waste

resources while terminating it would not prejudice Per and Melody. In short, Per

and Melody assert that the trial court abused its discretion in terminating the

receivership.

       Per and Melody contend that the trial court’s own receivership order

limited its discretion to terminate the receivership.26 Per and Melody cite no

authority for the proposition that a trial court’s own order can limit its statutory

authority. Generally, this court will not consider arguments without supporting

legal authority.27 But we do not need to decide this question of law because, as

discussed below, the trial court did comply with its prior order.

       But we note that the trial court has inherent authority to interpret and

enforce its order.28 And because a receivership is an equitable remedy and the



       26Paragraph 2.52 provided that receiverships “shall terminate only upon
payment in full of all amounts due the Receiver and satisfaction in full of all
amounts due under the [Bero] Judgment.”
      27 RAP 10.3(a)(6); MONY Life Ins. Co., 135 Wash. App. at 954.
      28 See Allen v. Am. Land Research, 95 Wash. 2d 841, 852, 631 P.2d 930

(1981) (“The superior court’s inherent authority to enforce orders and fashion
judgments is not dependent on the statutory grant.”).
                                      -10-
No. 73434-2-I (consol. with
No. 73536-5-I) I 11



receiver serves at the direction of the trial court,29 the court retains the authority

to modify the order appointing the receiver in light of changed circumstances.3°

Per and Melody offer no reason why the trial court could not change its mind if its

later decision conflicted with its original order.

       Per and Melody argue the trial court erroneously treated paragraph 2.52

as requiring, rather than permitting, the trial court to terminate the receivership on

fulfillment of certain conditions. But nothing in the trial court’s memorandum on

its order indicates that it thought paragraph 2.52 required it to terminate the

receivership.31 It viewed paragraph 2.52 the same way Per and Melody do, as

only permitting termination once the purpose of paying “all amounts due under

the [Bero] Judgment” was satisfied. The trial court determined the judgment had

been satisfied. It did not terminate the receivership because it thought it had to.

It terminated the receivership because it knew it could and determined that it had




       29 MONY Life Ins. Co., 135 Wash. App. at 953; RCW 7.60.005(10).
       ~° See State ex rel. Bradford v. Stubblefield, 36 Wash. 2d 664, 674, 220 P.2d
305 (1950) (“[A] court of equity has inherent power to modify or vacate a
permanent preventive injunction where a change in circumstances demonstrates
that the continuance of the injunction would be unjust or inequitable or no longer
necessary.”).
       31 The court said, “While one could parse the language of the court’s July
2014 order. to argue that this does not mandate the termination ‘upon
               .   .


payment in full,’ the point of the receivership, set out in Bero’s motion last July,
was for the purpose set out in paragraph 2.52        .That condition has been met.”
                                                         .   .   .


                                        —11—
No. 73434-2-I (consol. with
No. 73536-5-I) /12



good reason to—specifically, the complexity of the issues Per and Melody raised

and the ongoing cost of continuing the receivership.

      Per and Melody challenge both these premises. They dispute that the

purpose of the receivership was satisfied. They assert that their claim should

have been subrogated to Bero’s and thus that “all amounts due under the

Judgment” were not fully satisfied before termination as paragraph 2.52 required.

Under the settlement agreement, Per and Melody guaranteed Jay’s debts to

Bero up to $200,000.00. Jay then defaulted on his debt to Bero, triggering Per

and Melody’s liability. Per and Melody now contend that they “had the right to

step into Bero’s shoes” because Jay owes them the portion of his liability to Bero

that Per and Melody “satisfied via the Guaranty.” But Jay repaid that money to

Per and Melody. Jay gave his mother a check for $359,028.65 on December 3,

2014, in full satisfaction of the guaranty payment and other loans.      Per and

Melody acknowledge the payment. Still, Per and Melody claim that Jay’s liability

to them under the guaranty means the “requirement that ‘all amounts due under

the Judgment’ be fully satisfied was not met.” This misrepresents the record.

Per and Melody’s claim to 25 percent ownership in holiday.com is completely

separate from Jay’s liability under the guaranty.




                                        -12-
No. 73434-2-I (consol. with
No. 73536-5-I) /13



         Per and Melody further contend the trial court ignored its statutory

authority in terminating the receivership without addressing their claim.      They

assert that because RCW 7.60.055 gives the trial court exclusive jurisdiction over

all property “with respect to which the receiver is appointed,” the trial court must

adjudicate their claim within the receivership, since they could not bring it

elsewhere during the receivership.        But they do not explain why, with the

receivership terminated, they cannot now bring their claim as a separate lawsuit

in an appropriate court.

         Per and Melody also contend that the trial court disregarded RCW

7.60.220(3), which allows the court to estimate an unhiquidated claim when

liquidation would “unduly delay the administration” of the receivership. Per and

Melody contend the trial court should have at least considered estimation to

eliminate the complexity of Per and Melody’s claim.        They offer no authority,

however, that would require the trial court to estimate a claim when the claim is

outside the purpose of the receivership and that purpose has already been

fulfilled.

         Thus, Per and Melody are wrong that the trial court misinterpreted its prior

order.




                                         -13-
No. 73434-2-I (consol. with
No. 73536-5-!) /14



       Per and Melody also challenge the trial court’s reasons for terminating the

receivership, even if its purpose was satisfied. Contrary to the trial court, they

contend that keeping the receiver would not add unnecessary complexity and

waste resources and that ending the receivership would prejudice them.

       We review the trial court’s decision to terminate for an abuse of discretion.

The trial court’s reasoning with respect to complexity and waste is persuasive;

Per and Melody’s is not. The trial court cited the receivership’s cost: $6,000 per

month for the receiver, with attorney fees of $525 per hour. The receiver would

also take a one percent commission from a sale of holiday.com.             Per and

Melody’s response to these costs is, in short, that the parties could stop paying

the receiver.

       Per and Melody also assert that resolving their claim within the

receivership would have several practical advantages: the trial court had Per

and Melody’s claim and Jay’s response in front of it; it controlled assets that were

central to the dispute under RCW 7.60.055(1); “[t]he Receiver was on hand,

serving as an arm of the court”; and the trial court could estimate Per and

Melody’s claim under RCW 7.60.220(3). This court does not need to speculate

about how much these perceived conveniences would actually benefit Per and

Melody. The trial court could reasonably decide that other procedural obstacles


                                        -14-
No. 73434-2-I (consol. with
No. 73536-5-I) / 15



under the receivership statute counter these advantages: Jay has reserved the

argument that the claim was time barred under RCW 7.60.210, to which Per and

Melody’s only defense is their unsupported statement that notice of the

receivership went to the wrong address. And, under RCW 7.60.220(2), Per and

Melody would still have to mediate the claim, which Jay requested, but Per and

Melody have apparently refused to do.32

      The trial court could also reasonably find unpersuasive Per and Melody’s

assertions that the termination of the receivership prejudices them. They point to

three advantages that they contend the receivership statute offers them: that

their claim was “deemed allowed absent affirmative disallowance by the trial

court”; that the statute allows the trial court to estimate their claim, allowing for

reductions in time and expense; and that RCW 7.60.210(4) provides a

presumption that Per and Melody’s claim was valid.33 But these “protections”

would not help resolve Per and Melody’s claim. For instance, Per and Melody’s

argument based on the claim estimation provision, RCW 7.60.220(3), is circular.

The purpose of that provision is to avoid “unduly delay[ing] the administration of

       32 “Upon the request of. any party in interest objecting to the creditor’s
                                  .   .



claim, ..  an objection is subject to mediation prior to adjudication of the
            .


objection.” RCW 7.60.220(2).
       ~ Per and Melody contend Jay’s objections fail to rebut the presumption in
RCW 7.60.210(4). The parties dispute whether Jay caused holiday.com not to
sell. Jay says it did not sell because it failed to meet minimum bid, but Per and
Melody say it was because Jay interfered.
                                       -15-
No. 73434-2-I (consol. with
No. 73536-5-I) /16



the case” by having to adjudicate unliquidated and potentially complex claims

during the receivership. Per and Melody cannot then use this provision to justify

prolonc~inq the receivership for a claim that is unrelated to the case being

administered. Whether or not the receiver estimates Per and Melody’s claim to

25 percent of holiday.com, that claim is unsecured and contested; they would still

need discovery and trial to prove it.34

         Further, the receivership had substantial assets.      The trial court could

reasonably conclude that ending the receivership would not impair Per and

Melody’s ability to recover. Per and Melody claimed $1.6 million for 25 percent of

holiday.com and assorted other debts. The receivership assets totaled over $34

million when it was terminated.        Since a receivership’s primary purpose is to

protect the debtor’s assets for creditors,35 it has less utility when, as here, the

debtor does not appear in danger of becoming insolvent. Had the receivership

continued, the receiver would have none of the usual tasks of a receiver, such as

managing assets, paying bills, or winding up companies; the receiver would have

controlled those assets only while waiting for the parties to resolve an unrelated

claim.




         ~‘   The trial court and receiver each acknowledged this.
         35   See 65 AM. JUR. 2d Receivers § 182 (2011).
                                             -16-
No. 73434-2-I (consol. with
No. 73536-5-I) /17



       Finally, Per and Melody claim that the trial court’s manner of interpretation

invites abuse by ignoring serious allegations about Jay’s misconduct that

prejudice creditors.    They contend that when there are serious allegations a

debtor has engaged in inequitable and unlawful conduct that affected a

receivership, it is improper to “reward” the debtor with dismissal of the case to his

benefit and at the expense of creditors.           But as discussed above, the

receivership’s purpose was to ensure satisfaction of Bero’s judgment for breach

of his settlement agreement with Jay. The receivership was ancillary to Bero’s

cause of action.36 Whatever advantages the receivership may offer them, Per

and Melody do not explain why the trial court could not reasonably decide that a

separate lawsuit would provide a more appropriate setting for their claim.

       The trial court here properly exercised its powers over the receiver: the

receiver fulfilled the receivership’s initial purpose, and the trial court reasonably

determined that continuation of the receivership would be wasteful and

inefficient. Per and Melody cite no authority that would warrant reversal of a trial

court’s termination of a receivership because not all creditor claims are resolved.

Because the receivership’s purpose was satisfied once the Bero judgment was

paid in full and Per and Melody’s guaranty satisfied, the trial court did not abuse

its discretion in terminating it.
       36   See Nw. Defs. Ass’n, 118 Wash. App. at 127-28.
                                       -17-
No. 73434-2-I (consol. with
No. 73536-5-I) /18



                                  CONCLUSION

       Because the trial court had discretion to terminate the receivership and did

not abuse that discretion, we affirm.




WE CONCUR:



                           A                      ~PC~f~~)1




                                        -18-